Citation Nr: 1433603	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  14-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a bilateral ankle disability, to include on a secondary basis.

5.  Entitlement to service connection for bilateral flat feet, to include on a secondary basis.

6. Entitlement to service connection for neuropathy of each foot, to include on a secondary basis.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 13, 1974 to April 5, 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2014.

The issue of service connection for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed December 2011 rating decision denied the Veteran's claim for service connection for a right knee disability, a left knee disability and a low back disability, noting new and material evidence had not been received. 

2.  The evidence received since the December 2011 rating decision does not tend to show the Veteran's preexisting right or left knee disabilities increased in severity in service, does not relate to an unestablished fact necessary to substantiate the claim of service connection for such disabilities, and does not raise a reasonable possibility of substantiating the claims.

3.  The evidence received since the December 2011 rating decision does not tend to show the Veteran has a low back disability that is related to service, does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and does not raise a reasonable possibility of substantiating the claim.

4.  Service connection has not been established for any disability.

5.  A right ankle disability was initially manifested following service and is not shown to be related to service.

6.  A left ankle disability was initially manifested following service and is not shown to be related to service.

7.  The Veteran is not shown to have bilateral flat feet.

8.  The Veteran is not shown to have neuropathy of the right foot.

9.  The Veteran is not shown to have neuropathy of the left foot.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for a right knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received, and the claim for service connection for a left knee disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received, and the claim for service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  A left ankle disability was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,310 (2013).

5.  A right ankle disability was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3,310 (2013).

6.  Bilateral flat feet were not incurred in or aggravated by active service, nor are they proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,310 (2013).

7.  Neuropathy of the right foot was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,310 (2013).

8.  Neuropathy of the left foot was not incurred in or aggravated by active service, nor is it proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3,310 (2013).

9.  A legal criterion for a TIDU rating is not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims, except for the claim for a TDIU rating.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  Letters dated September, October and November 2012 provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  The November 2012 letter provided the requisite information pertaining to service connection on a secondary basis.  The letters also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

There are some claims to which VCAA does not apply, among them claims where a threshold legal criterion is not met, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The Court has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As is explained in greater detail below, that is the situation with the claim for a TDIU rating, as no notice or assistance to the Veteran would enable him to substantiate this claim.   

The Board notes the Veteran claimed he was treated at Fort Polk in 1974.  However, the National Personnel Records Center reported that a search of the records showed no clinical records were located.  The Veteran also stated he had surgery in 1981 while he was a prisoner at a federal facility.  A May 2008 letter from the Federal Bureau of Prisons noted a search for records of treatment in 1981 was unsuccessful.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	New and material evidence 

Service connection for a bilateral knee disability and a low back disability was denied by the RO in a May 2005 rating decision.  It was noted that the Veteran's bilateral knee disabilities had preexisted service and were not aggravated therein.  In addition, it was indicated that a low back disability was not present in service.  Private treatment records in the file at that time showed that the Veteran sought treatment for back pain in 2004 after chopping wood.

A May 2008 rating decision concluded new and material evidence had not been received to reopen the claims for service connection for bilateral knee and low back disabilities.  Rating decisions dated May and October 2009 rating action also concluded new and material evidence had not been received to reopen claims for right and left knee disabilities, respectively.  By rating action dated December 2011, the RO again determined the claims were not reopened as new and material evidence had not been received.  

The evidence of record at the time of the December 2011 rating action included the service treatment records, and private and VA medical records.

On the February 1974 report of medical history, the Veteran checked "don't know" as to whether he had a trick or locked knee.  The February 1974 entrance examination shows the spine and lower extremities were normal.  An undated report shows the Veteran reported he fell on his right leg four to five months ago.  There was a scab at the superior tibial region.  Tenderness in the knee joint was reported.  A Medical Board report shows the Veteran had completed only four days of basic training.  It was indicated he had a long history of weakness of both knees and had apparently been unable to do athletic activities.  He began basic training and his underlying disability, subluxing patella syndrome, became evident immediately.  The diagnoses were bilateral subluxing patella syndrome and early chondromalacia of both patella.  It was determined the Veteran did not meet induction standards.  It was further indicated his condition existed prior to service and was not aggravated in service.  A March 1974 report of medical examination reflects these diagnoses concerning the knees.  A clinical evaluation of the spine was normal.  

X-rays of the lumbar spine in April 1995 revealed degenerative changes.  

Records from the Indian Health Service show the Veteran reported in January 2004 he had back pain that radiated down his right buttocks.  In March 2004, he stated he injured his back in his 30's while breaking a horse.  He related in June 2004 that he had experienced on and off low back pain since he was 17 years old.  

On VA examination of the joints in April 2005, the Veteran denied having any knee problems prior to service, stating he was athletic and ran cross country and played basketball.  He asserted he got on the wrong side of his drill sergeant who used a punji stick on him, striking him in the knees.  He claims his knees became swollen and he went to sick call where he was given ice and three days off.  He reported he had knee surgery in the 1980's when he was in prison.  The diagnosis was bilateral knee pain.  The examiner, who reviewed the claims folder and the medical records, concluded that, given the service treatment records, it was his opinion that the Veteran's current knee condition was less than likely caused or permanently aggravated beyond normal progression by his brief military service.  He provided a rationale for his conclusion, noting that the service treatment records indicated the Veteran's symptoms started while he was in basic training, and this was typical of a preexisting condition.  In addition, the service treatment records indicated he had symptoms prior to service, and the Veteran was discharged as being unfit for duty and did not complete basic training, again indicating a preexisting condition.  The examiner further noted that there was no evidence in the service treatment records of an injury during active duty that would be sufficiently severe to cause or permanently aggravate his knee condition beyond the natural progression.  It was also stated that there were no records establishing continuity of knee problems dating from service.  

As noted above, a December 2011 rating action found new and material evidence had not been received, and the claims for service connection for bilateral knee and low back disabilities remained denied.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition." 38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Evidence received subsequent to the December 2011 rating action includes Social Security Administration records and private medical records.  To the extent such records reflect treatment for knee or low back problems, they only show post-service treatment, and have no bearing on whether such conditions began in/are related to service or increased in severity during service.  The Veteran also testified at a hearing before the undersigned in June 2014.  He asserted he suffered physical abuse from his drill instructor, and this resulted in injuries to his knees.  

The Veteran's arguments have remained the same as at the time of the previous determinations.  His statements that he participated in athletics prior to service are contradicted by his own statements in the service treatment records that he was not able to engage in such activities.  In addition, he alleged at the time of his initial claim for service connection for a bilateral knee disability that his drill sergeant had caused his knee injuries.  No support for such injury was found at that time, and the Veteran has merely reiterated this assertion.

No additional evidence received since the last prior final decision in these matters bears on the matter of demonstrating his preexisting bilateral knee disorders increased in severity during service, or that a low back disability was present in service.  The current treatment records contain no information bearing on these matters.  In addition, while the Veteran has argued his low back disability is secondary to his knee conditions, since service connection has not been established for the knee disabilities, service connection on a secondary basis may not be granted.  The additional evidence does not pertain to an unestablished fact necessary to substantiate the claims for service connection for a bilateral knee disability or a low back disability.  Accordingly, the additional evidence does not raise a reasonable probability of substantiating the claims and is not material.  Therefore, the claims for service connection for bilateral knee disabilities and a low back disability may not be reopened.  

	Service connection 

Where a veteran served 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent or more within one year following termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although arthritis is a presumptive condition according to 38 C.F.R. § 3.309(a) , because the Veteran did not serve for at least 90 days, he is not entitled to the presumption.

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran also seeks service connection for bilateral ankle disabilities, bilateral flat feet and neuropathy of each foot, to include on a secondary basis.

The service treatment records are negative for complaints or findings pertaining to the ankles, flat feet and any neurological impairment of either foot.  The lower extremities and feet were normal on Medical Board examination in March 2004.  The Board acknowledges the Veteran has reported radicular pain to the right leg associated with his low back disability for some time.  X-rays of the ankles in June 2010 revealed degenerative changes with right ankle spurring.  The clinical history noted he rolled his ankles while going down steps and fell.  He underwent right ankle surgery in October 2010, and the diagnoses at that time were right pes cavus deformity, right chronic ankle instability and right anterior ankle joint spurs.  

Thus, the record shows any current ankle disability was initially manifested many years following service.  There is no evidence of record linking such disability to service.  Since service connection has not been established for any disability, there is no basis for his claim for service connection on a secondary basis.  

The fact remains that neither bilateral flat feet nor neuropathy of either foot has have not been demonstrated following service.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

As noted above, service connection has not been established for any disability.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  Since the Veteran does not have a service-connected disability, he does not meet the threshold legal requirement for a TDIU rating.



ORDER

The appeal to reopen a claim of service connection for a right knee disability is denied.

The appeal to reopen a claim of service connection for a left knee disability is denied.

The appeal to reopen a claim of service connection for a low back disability is denied.

Service connection for a left ankle disability, to include on a secondary basis, is denied.

Service connection for a right ankle disability, to include on a secondary basis, is denied.

Service connection for bilateral flat feet, to include on a secondary basis, is denied.

Service connection for neuropathy of the right foot, to include on a secondary basis, is denied.

Service connection for neuropathy of the left foot, to include on a secondary basis, is denied.

A TDIU rating is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


